Citation Nr: 1602392	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar spine paraspinous muscle strain in excess of 20 percent.

2.  Entitlement to an increased disability rating for recurrent left shoulder dislocation in excess of 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Chicago, Illinois, which granted increased disability ratings of 20 percent for the service-connected lumbar spine paraspinous muscle strain and recurrent left shoulder dislocation from February 6, 2009, the date of claim.  The Veteran appealed the newly assigned ratings in a January 2010 notice of disagreement (NOD).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the rating period from February 6, 2009, the service-connected lumbar spine paraspinous muscle strain has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.

2.  The Veteran did not become entitled to a 20 percent or higher disability rating for the service-connected lumbar spine paraspinous muscle strain during the one-year time period prior to the increased rating claim, from February 6, 2008 to February 6, 2009.

3.  From February 6, 2009, the service-connected recurrent left shoulder dislocation has more nearly approximated infrequent episodes of recurrent dislocation and guarding of all arm movements, with painful limitation of motion of the arm to greater than 25 degrees from the side, and without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

4.  The Veteran did not become entitled to a 20 percent or higher disability rating for the service-connected recurrent left shoulder dislocation during the one-year time period from February 6, 2008 to February 6, 2009.


CONCLUSIONS OF LAW

1.  For the rating period from February 6, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected lumbar spine paraspinous muscle strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2015).

2.  From February 6, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected recurrent left shoulder dislocation have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In May 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises.  Further, the issues on appeal were readjudicated in an April 2011 Statement of the Case (SOC), and a subsequently issued January 2013 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA shoulder and spinal examinations in November 2009.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2009 VA examination reports reflect that the claims file was not reviewed by the VA examiner; however, review of the claims file is not required in this case for purposes of determining whether increased disability ratings are warranted for the service-connected disabilities on appeal, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Rating for Spinal Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Increased Rating from February 6, 2009

The evidence of record, both lay and medical, reflects that from February 6, 2009, the service-connected lumbar spine paraspinous muscle strain has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.

In the February 2009 claim for increase, the Veteran advanced that back pain had worsened in the past few years.  VA received treatment letters from the Veteran's chiropractor in November 2009 and August 2011.  The letters primarily discuss the Veteran's symptoms as they were reported when the Veteran first sought treatment in May 2000.  As such, the information found within the letters is of little probative value in determining whether an increased rating is warranted for the relevant period on appeal.  

The report from the November 2009 VA spinal examination reflects that upon examination fatigue, decreased motion, stiffness, weakness, spasm, and moderate, constant, daily pain were identified.  Urinary and fecal issues were not present, and there was no numbness, paresthesias, falls, or unsteadiness.  Erectile dysfunction and leg or foot weakness were identified; however, the VA examiner explained that the erectile dysfunction was due to non-service-connected depression, and the leg or foot weakness was due to a non-service-connected right leg injury caused by a post-service accident.

As to flare-ups of pain, the Veteran advanced having weekly, moderate flare-ups that would last for hours.  When asked the extent of additional limitation of motion or other functional impairments during flare-ups, the Veteran advanced, "35 percent due to pain."  Gait was abnormal; however, the VA examiner opined that this was caused by the non-service-connected right leg disability.  There was no gibbus, kyphosis, lumbar flattening or lordosis, scoliosis, reverse lordosis, or spinal ankylosis.  Muscle spasm, guarding, and tenderness were noted; however, the VA examiner opined that the muscle spasm, localized tenderness, and/or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal counteur.

No incapacitating episodes of spinal disease were identified.  Muscle and neurological deficits were noted in the right lower extremity.  The VA examiner opined that the cause of these deficits were the non-service-connected right leg injury.  The examination report also reflects that the Veteran used a cane and right knee brace to treat the non-service-connected right leg injury, and not for the symptoms of the service-connected spinal disability.  The spinal disability was assessed to have mild to moderate impact on the Veteran's chores, shopping, exercise, recreation and traveling, and the Veteran was unable to partake in sports.

Range of motion testing conveyed forward flexion to 70 degrees initially.  After repetitive use testing, and considering objective evidence of painful motion, the Veteran's forward flexion of the lumbar spine was 60 degrees.  While there is no indication that the range of motion testing was conducted during a flare-up, per the Veteran's own statement, during a flare-up range of motion of the spine is reduced approximately 35 percent.  As such, during a painful flare-up the Veteran's forward flexion of the lumbar spine, starting at 60 degrees when considering the regular limitation of motion due to pain, is further reduced to approximately 39 degrees.

An October 2008 VA psychiatry follow-up note conveys that the Veteran walked with a limp and used a cane.  Under "Axis III," the VA physician noted that the Veteran had a right leg injury and right foot drop.  No mention was made of the back disability.  In a February 2009 VA treatment record, the Veteran advanced having back pain at a level of four out of ten on the pain scale.  The Veteran was advised to take pain medications as directed.  Subsequently, in May 2009, the Veteran conveyed that the back pain was now six out of ten on the pain scale.  A July 2009 VA treatment record noted that neurological functions were intact with no focal deficits.  A second July 2009 VA treatment record also noted that the Veteran had difficulty walking.

The Board has reviewed all the available VA and private treatment records relating to the rating period on appeal.  No additional documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected lumbar spine paraspinous muscle strain from February 6, 2009.  The evidence shows that from February 6, 2009, the Veteran's service-connected spinal disability has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.  An increased disability rating of 40 percent or higher would only be warranted if flexion were limited to 30 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms, none of which are present here.  As discussed above, even considering the Veteran's advanced 35 percent reduction in forward flexion during a flare-up of spinal pain, the painful forward flexion would still only approximate a limitation to 39 degrees.  

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected spinal disability from February 6, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected lumbar spine paraspinous muscle strain, the claim for an increased disability rating in excess of 20 percent for the service-connected spinal disability from February 9, 2009, must be denied.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5239.

One Year prior to February 6, 2009

The Board has also considered whether an increased disability rating in excess of 10 percent was warranted at any point during the one year period prior to February 6, 2009, the date of claim, for the service-connected lumbar spine paraspinous muscle strain.  See Hart, 21 Vet. App. 505.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

VA and private treatment records from February 6, 2008 through February 6, 2009, do not reflect that range of motion testing of the lumbar spine was conducted during this period.  As such, the evidence does not reflect that that the Veteran became entitled to a 20 percent or higher disability rating during this period due to painful limitation of forward flexion of 60 degrees or less.  Further, as discussed above, there is no evidence for any period that the Veteran's spine was ankylosed and/or that the Veteran has had incapacitating episodes due to IVDS.

The Board does note that there is conflicting evidence as to whether the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Specifically, both the VA examiner at the November 2009 spinal examination, and the Veteran's private chiropractor in a November 2009 letter, have indicated that any altered gait was likely due to the non-service-connected right leg injury; however, even if the Veteran's altered gait were due to the muscle spasms identified by both the VA examiner and the private chiropractor, the November 2009 private chiropractic letter reflects that symptoms of muscle spasm and altered gait have existed since well before February 6, 2008.  As the Veteran did not become entitled to a 20 percent or higher disability rating for the service-connected lumbar spine paraspinous muscle strain during the one-year time period prior to the increased rating claim, from February 6, 2008 to February 6, 2009, the increased rating period on appeal is from February 6, 2009.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(o)(2). 

Separate Compensable Ratings

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disability.  As discussed above, the evidence of record reflects that the Veteran has been diagnosed with erectile dysfunction and right leg and/or foot muscular and neurological disabilities.  The report from the November 2009 VA spinal examination reflects that the VA examiner opined that the erectile dysfunction is related to the non-service-connected mental health disability of depression.  VA and private treatment records do not reflect a contrary opinion.  Further, both the report from the November 2009 VA spinal examination and the November 2009 letter from the Veteran's private chiropractor reflect that the VA examiner and private chiropractor are in agreement that any right leg disability symptoms, such as weakness and muscular and neurological defects, are due to the non-service-connected right leg injury.  Additionally, no other neurological, or other, disabilities related to the Veteran's service-connected spinal disability have been identified.  For these reasons, a separate compensable rating is not warranted for any additional disability.

Increased Disability Rating for Left Shoulder

In the February 2009 claim, the Veteran advanced that the pain in the left shoulder had worsened over the past few years.  As a preliminary matter, the Board notes that the left arm is the Veteran's minor arm.  The November 2009 VA shoulder examination report indicates that the right hand is the dominant hand; therefore, the left arm is considered the minor arm.

The left shoulder disability is currently rated under Diagnostic Code 5202.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted for the minor arm when there is malunion of the humerus with either moderate or marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint.  A 40 percent disability rating is warranted when there is fibrous union of the humerus.  A 50 percent disability rating is warranted when there is nonunion of the humerus (false flail joint).  Finally, a 70 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder).

Increased Rating from February 6, 2009

The evidence of record, both lay and medical, reflects that from February 6, 2009, the service-connected recurrent left shoulder dislocation has more nearly approximated infrequent episodes of recurrent dislocation and guarding of all arm movements, with painful limitation of motion of the arm to greater than 25 degrees from the side, and without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

The Veteran received a VA shoulder examination in November 2009.  The examination report reflects that the left shoulder would dislocate three to four times per year.  The Veteran advanced having pain in the intrascapular muscles, which has worsened over the years.  At the time of examination, the last dislocation was in September 2009, and resulted in severe pain in the lateral and posterior shoulder girdle musculature for over a week.  

Upon examination in November 2009, the Veteran reported or the VA examiner noted giving way, instability, pain, weakness, decreased speed of joint motion, recurrent dislocation several times per year, guarding of all movement, bony joint enlargement, swelling, and severe flare-ups of joint disease every three to four months lasting one to two weeks.  The VA examiner did not find deformity, stiffness, incoordination, locking, or effusions.  During a flare-up of pain, the Veteran estimated having a 70 percent loss of function due to pain.  The VA examiner found that the weight-baring joint was not affected, and there was no loss of bone or part of a bone, no inflammatory arthritis, and no ankylosis.  Range of motion testing of the left shoulder revealed objective evidence of painful motion at 100 degrees on flexion, and 120 degrees on abduction.  The VA examiner assessed that the disability had a mild to severe effect on chores, shopping, recreation, traveling, and exercise, and also prevented taking part in sports.

A July 2008 VA treatment record reflects that the Veteran had chronic, intermittent left shoulder pain with no recent change.  In February 2009, the Veteran advanced having pain in the left shoulder at a level of four out of ten on the pain scale.  A May 2009 VA treatment record reflects that the Veteran advanced worsening pain in the left shoulder.  VA also received a letter from the Veteran's private chiropractor dated August 2011.  The chiropractor noted the dates on which the Veteran received chiropractic manipulation on the left shoulder.  Further, the private chiropractor advanced that the Veteran's shoulder had "effectively reached maximum medical improvement."  The private chiropractor opined that the Veteran would likely require additional chiropractic treatment in the future.

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected recurrent left shoulder dislocation for any period from February 6, 2009.  The evidence shows that, from February 6, 2009, the service-connected left shoulder disability has more nearly approximated infrequent episodes of recurrent dislocation and guarding of all arm movements, with limitation of motion of the arm to greater than 25 degrees from the side, and without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  Pursuant to Diagnostic Code 5202, an increased disability rating of 30 percent or higher would only be warranted if there was fibrous union of the humerus, nonunion of the humerus, and/or loss of head of the humerus, none of which are present here.  38 C.F.R. § 4.71a.

The Board has considered whether an increased disability rating in excess of 20 percent is warranted under any other provision of the rating schedule.  Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent.  Further, as neither the lay nor the medical evidence reflects ankylosis of scapulohumeral articulation, a rating in excess of 20 percent is not warranted under Diagnostic Code 5200.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a 30 percent disability rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate I.  As discussed above, the report from the November 2009 VA shoulder examination reflects painful motion at 100 degrees on flexion, and 120 degrees on abduction.  Even considering the Veteran's assertion that during a painful flare-up approximately 70 percent of functioning is lost in the left shoulder, this would still leave the Veteran with greater than 25 degrees of movement from the side.  As such, a 30 percent disability rating under Diagnostic Code 5201 is not warranted.  

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected left shoulder disability for any period from February 9, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected left shoulder dislocation, the claim for an increased disability rating in excess of 20 percent for the service-connected left shoulder disability from February 9, 2009, must be denied.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5202.

One Year prior to February 6, 2009

The Board has also considered whether an increased disability rating in excess of 10 percent was warranted at any point during the one year period prior to February 6, 2009, the date of claim for increase for the service-connected recurrent left shoulder dislocation.  See Hart, 21 Vet. App. 505.  As previously discussed, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Gaston, 605 F.3d at 984.  

VA and private treatment records from February 6, 2008 through February 6, 2009, do not reflect that range of motion testing of the left shoulder took place, nor do they discuss any dislocations of the left shoulder.  As such, the evidence does not reflect that that the Veteran became entitled to a 20 percent or higher disability rating during this one year period prior to receipt of the claim for increase; therefore, the rating period on appeal is from February 6, 2009.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(o)(2).

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal and left shoulder disabilities during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, as to the lumbar spine paraspinous muscle strain, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, fatigue, weakness, spasms, guarding, tenderness, and mostly a mild to moderate effect on various activities of daily life.  Concerning the recurrent left shoulder dislocation, the Veteran's left shoulder disability picture has manifested primarily as recurrent dislocations, painful limitation of motion with flare-ups, weakness, guarding, and a mild to severe effect on various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups, weakness, and fatigue are specifically considered under the schedular rating criteria when considering orthopedic disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The additional symptoms advanced for the orthopedic disabilities, such as guarding, tenderness, and muscle spasms, are also considered under the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03, 5239.  As to symptoms such as giving way and instability in the left shoulder, such symptoms are part of the recurrent shoulder dislocations, which is contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Further, the functional limitations imposed by the Veteran's orthopedic disabilities, including interference with the daily activities of life, are primarily the result of the spinal and left shoulder pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's spinal and left shoulder pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 

which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the spinal and left shoulder disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with lumbar spine paraspinous muscle strain or recurrent left shoulder dislocation, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reflects that the Veteran is currently unemployed; however, at the November 2009 VA spinal and shoulder examinations the Veteran explicitly stated that the unemployment was 

due to the non-service-connected right leg injury.  As the Veteran has explicitly advanced that unemployment is due to a non-service-connected disability, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

An increased disability rating in excess of 20 percent for lumbar spine paraspinous muscle strain is denied.

An increased disability rating in excess of 20 percent for recurrent left shoulder dislocation is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


